Exhibit 10.24

 

AMENDMENT TO NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

WHEREAS, the parties hereto desire to amend all outstanding Non-Qualified Stock
Option Agreements (collectively, the “Agreement”), by and between DIGITAL RIVER,
INC., a Delaware corporation (the “Company”), and [name of Optionee].

 

NOW, THEREFORE, effective as of the date hereof, the Agreement is hereby amended
to include the following provisions:

 

1.             Special Acceleration.

 

(a)           Notwithstanding any provision in the Agreement or the plan
pursuant to which the Agreement was issued (the “Plan”) to the contrary, upon a
Change in Control (as defined in Section 1(b)), the vesting of this Option shall
be accelerated in full and the Option shall be fully exercisable.

 

(b)           For purposes of this Agreement, a “Change in Control” of the
Company shall mean any of the following:  (A)  individuals who constitute the
Board of Directors on the date hereof (the “Incumbent Board”) cease for any
reason to constitute at least a majority thereof, provided that any person
becoming a director subsequent to the date hereof whose election was approved by
a vote of at least a majority of the directors comprising the Incumbent Board
(or directors elected by the process set forth in this clause (A)), shall be,
for purposes of this clause (A), considered as though he were a member of the
Incumbent Board; or (B) a sale of all or substantially all of the assets of the
Company, (C) a plan of reorganization, merger or consolidation or similar
transaction occurs in which the stockholders of the Company prior to such
transaction do not continue to hold, as a result of shares of capital stock of
the Company held by them prior to such transaction, a majority of the voting
power of the capital stock of the surviving corporation or entity; (D) a proxy
statement shall be distributed soliciting proxies from stockholders of the
Company, by someone other than the current management of the Company, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company with one or more entities as a result of which the outstanding shares of
the class of securities then subject to such a plan or transaction are
subsequently exchanged for or converted into cash or property or securities not
issued by the Company shall be distributed; or (E) a tender offer is completed
for 50% or more of the voting securities of the Company then outstanding.

 

(c)           If any payment or benefit the Optionee would receive pursuant to a
Change in Control from the Company or otherwise (“Payment”) would (i) constitute
a “parachute payment” within the meaning of Section 280G of the Code

 

1

--------------------------------------------------------------------------------


 

and (ii) but for this sentence, be subject to the excise tax imposed by Section
4999 of the Code (the “Excise Tax”), then such Payment shall be equal to the
Reduced Amount.  The “Reduced Amount” shall be either (x) the largest portion of
the Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes and the Excise Tax (all computed
at the highest applicable marginal rate), results in the Optionee’s receipt, on
an after-tax basis, of the greater amount of the Payment notwithstanding that
all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order unless the Optionee elects in writing a different order
(provided, however, that such election shall be subject to Company approval if
made on or after the effective date of the event that triggers the Payment):
reduction of cash payments; cancellation of accelerated vesting of Options;
reduction of employee benefits.  In the event that acceleration of vesting of
Option compensation is to be reduced, such acceleration of vesting shall be
cancelled in the reverse order of the date of grant of the Optionee’s options
(i.e., earliest granted option cancelled last) unless the Optionee elects in
writing a different order for cancellation.

 

The Company shall appoint a nationally recognized accounting firm to perform the
foregoing calculations.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

 

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Optionee and the Company within fifteen (15) calendar days after the date on
which the Optionee’s right to a Payment is triggered (if requested at that time
by the Optionee or the Company) or such other time as requested by the Optionee
or the Company.  If the accounting firm determines that no Excise Tax is payable
with respect to a Payment, either before or after the application of the Reduced
Amount, it shall furnish the Optionee and the Company with an opinion reasonably
acceptable to the Optionee that no Excise Tax will be imposed with respect to
such Payment.  Any good faith determinations of the accounting firm made
hereunder shall be final, binding and conclusive upon the Optionee and the
Company.

 

I acknowledge by my signature below that I understand that any acceleration of
benefits under this Section 1 is likely to trigger excise tax obligations, as
described above, under the Internal Revenue Code.

 

Except as otherwise provided herein, the Agreement is hereby ratified and
confirmed and shall continue in full force and effect.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed this           day of August,
2005.

 

 

 

DIGITAL RIVER, INC.

 

 

 

 

 

By:

 

 

 

 

Joel A. Ronning

 

 

Chief Executive Officer

 

 

 

 

 

“OPTIONEE”

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------